Citation Nr: 0905499	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-07 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to July 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
RO that denied service connection for paranoid schizophrenia.  

In his March 2005 Substantive Appeal, the veteran requested 
the opportunity to testify at a hearing before the Board at 
the local regional office.  The RO scheduled the hearing for 
November 2008.  However, prior to the hearing, the Veteran 
notified VA that he wished to cancel the hearing and, since 
that time, has not requested to be rescheduled for a hearing.  

Hence, the Board finds that the veteran's request to testify 
at a hearing has been withdrawn.  See 38 C.F.R. § 20.704.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.  

Here, the Board notes that the veteran's claims file 
indicates that the veteran has been awarded disability 
benefits from the Social Security Administration. Records 
related to this award, however, have not been associated with 
the veteran's claims file.  The RO should therefore contact 
the Social Security Administration and take all necessary 
attempts to obtain all records related to this award. 
38 C.F.R. § 3.159.  

VA must seek to obtain all pertinent records, including SSA 
records, of which it is put on notice.  See, Murincsack v. 
Derwinski, 2 Vet. App. 363, 372 (1992) (recognizing that 
evidence from the Social Security Administration (SSA) must 
be considered in a VA decision regarding benefits).  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
Social Security Administration, VA must make as many requests 
as are necessary to obtain relevant records; VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist or 
that further efforts to obtain those records would be 
futile).  

Upon remand, the RO should also update the veteran's claims 
file with any recent medical records relevant to the 
veteran's claims.  In this regard, the Board notes that the 
veteran has received recent treatment at the Atlanta VA 
Medical Center.  The RO should therefore attempt to obtain 
records from this facility dated since August 2008.  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the veteran's 
claims file.  In this regard, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA adjudicators during the consideration 
of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Pursuant to VCAA, VA must obtain outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

In view of the above, these matters are REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate 
steps to contact the veteran and 
request that he identify all VA and 
non-VA health care providers, other 
than those already associated with the 
claims folder, that have treated him 
since service for schizophrenia.  This 
should include medical and treatment 
records from the Atlanta VA Medical 
Center dated since August 2008.  The 
aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The RO should request, directly 
from the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted, with 
the RO either documenting for the file 
that such records do not exist or that 
further efforts to obtain them would be 
futile, and the veteran should be 
informed in writing.  

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claim in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event any decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



